Case 1:19-cv-02316-RC Document 99-4 Filed 07/02/21 Page 1 of 5




             EXHIBIT A
         Case 1:19-cv-02316-RC Document 99-4 Filed 07/02/21 Page 2 of 5


                                                       United States Department of State
                                                       National Passport Center
                                                       44132 Mercure Circle
                                                       PO Box 1108
                                                       Sterling, Virginia 20166-1108
                                                       April 19, 2021



William Mitchell Pakosz
P.O. Box 25
Matteson, IL 60443


Dear Mr. Pakosz


This letter is in reference to the passport renewal application you executed on June 13, 2018,
which the Department of State reopened pursuant to the Court’s Order dated January 19, 2021, in
Carmichael, et al. v. Blinken, Civil Action No. 19-2316 (D.D.C.), which remanded your passport
application to the Department for a period of 90 days.


After reopening your application during the remand period, the Department conducted a
thorough review of your prior passport applications and submissions in the Carmichael litigation
in connection with your religious accommodation request. After completing its review, the
Department determined that it would grant your religious accommodation request and invited
you to submit new passport photographs so that the Department could continue processing your
passport application.


Section 51.26 of Title 22 of the U.S. Code of Federal Regulations (22 C.F.R. § 51.26) provides
that an applicant for a U.S. passport “must submit with his or her application photographs as
prescribed by the Department that are a good likeness of and satisfactorily identify the
applicant.” The Department follows the International Civil Aviation Organization’s (ICAO)
standards for machine-readable documents and requires that passport photographs must be
“taken within the six months preceding the issue date.” See
https://travel.state.gov/content/travel/en/passports/how-apply/photos.html, 8 FAM 402.1, and
ICAO Machine Readable Travel Document 9303 3.9.1.


Department records indicate you executed your passport application on June 13, 2018, meaning
the passport photograph you submitted with your application is no longer compliant with the
Department’s requirement that passport photographs be taken within the six months preceding
the issue date. On March 5, 2021, the Department requested that you provide a new passport
photograph taken within the last six months. However, you have refused to voluntarily provide a
new passport photograph and the Department has not received one from you. Absent a new
         Case 1:19-cv-02316-RC Document 99-4 Filed 07/02/21 Page 3 of 5


photograph, the Department cannot process your passport application at this time and your
application is therefore denied on this basis.


We will consider any passport application you execute in the future. However, should you
choose to submit a new application, you will need to submit all necessary evidence of citizenship
and identity, pay the appropriate fees, and include a recent photograph.


Sincerely,



Scott A. Miller
Director
         Case 1:19-cv-02316-RC Document 99-4 Filed 07/02/21 Page 4 of 5


                                                       United States Department of State
                                                       National Passport Center
                                                       44132 Mercure Circle
                                                       PO Box 1108
                                                       Sterling, Virginia 20166-1108
                                                       April 19, 2021


Lawrence Donald Lewis
966 Bourbon Lane
Nordman, ID 83848


Dear Mr. Lewis


This letter is in reference to the passport renewal application you executed on April 3, 2019,
which the Department of State reopened pursuant to the Court’s Order dated January 19, 2021, in
Carmichael, et al. v. Blinken, Civil Action No. 19-2316 (D.D.C.), which remanded your passport
application to the Department for a period of 90 days.


After reopening your application during the remand period, the Department conducted a
thorough review of your prior passport applications and submissions in the Carmichael litigation
in connection with your religious accommodation request. After completing its review, the
Department determined that it would grant your religious accommodation request and invited
you to submit new passport photographs so that the Department could continue processing your
passport application.


Section 51.26 of Title 22 of the U.S. Code of Federal Regulations (22 C.F.R. § 51.26) provides
that an applicant for a U.S. passport “must submit with his or her application photographs as
prescribed by the Department that are a good likeness of and satisfactorily identify the
applicant.” The Department follows the International Civil Aviation Organization’s (ICAO)
standards for machine-readable documents and requires that passport photographs must be
“taken within the six months preceding the issue date.” See
https://travel.state.gov/content/travel/en/passports/how-apply/photos.html, 8 FAM 402.1, and
ICAO Machine Readable Travel Document 9303 3.9.1.


Department records indicate you executed your passport application on April 3, 2019, meaning
the passport photograph you submitted with your application is no longer compliant with the
Department’s requirement that passport photographs be taken within the six months preceding
the issue date. On March 5, 2021, the Department requested that you provide a new passport
photograph taken within the last six months. However, you have refused to voluntarily provide a
         Case 1:19-cv-02316-RC Document 99-4 Filed 07/02/21 Page 5 of 5



new passport photograph and the Department has not received one from you. Absent a new
photograph, the Department cannot process your passport application at this time and your
application is therefore denied on this basis.

We will consider any passport application you execute in the future. However, should you
choose to submit a new application, you will need to submit all necessary evidence of citizenship
and identity, pay the appropriate fees, and include a recent photograph.


Sincerely,



Scott A. Miller
Director
